Order, Supreme Court, New York County (Harold Tompkins, J.), entered on or about February 23, 1989, which denied the motion to change venue, pursuant *228to CPLR 510 (3), from New York County to Nassau County, unanimously affirmed, without costs.
The court, in the instant matter, properly exercised its discretion when it denied defendant Arrow Door Company’s motion based upon a finding that the codefendant Stark’s principal office is in New York County as is the principal place of business of the defendant, and the three material witnesses sought to be convenienced by a change of venue were employees of the codefendant Stark and that the trial of this action in New York County is imminent. Concur—Kupferman, J. P., Milonas, Wallach and Smith, JJ.